DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vise et al (2018/0355822), as applied above, and further in view of Mizener et al (2018/0080412) and either Matt et al (4,455,840) or Lavertu Jr et al (2018/0180289) and optionally Snyder (2015/0128599) and optionally either Claflin (2012/0151898) or Falempin et al (9,816,463).   Vise et al teach [see Figs. 5, 6, 7] A rotating detonation combustor comprising: a forward wall [includes the nozzle assembly 128, see annotations in dashed lines] disposed at an inlet end of the rotating detonation combustor; a radially inner wall 120, 150 surrounding a longitudinal axis and extending downstream from the forward wall to an outlet end of the rotating detonation combustor; a radially outer wall 118, 150 extending downstream from the forward wall to the outlet end, the radially outer wall 118, 150 surrounding the radially inner wall to define at least one annular plenum between the radially inner wall and the radially outer wall; at least one plenum wall [113 and including the upstream fuel nozzle portion attached thereto, see annotations] proximate to the inlet end and defining at least two mixing zones [downstream of 162], each plenum wall of the at least one plenum wall is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the plenum wall(s) are parallel to the inner and outer wall, they are uniformly1 spaced with respect to them]; a plurality of oxidizer inlets [144] disposed in the forward wall [see annotations] and in fluid communication with the at least two mixing zones; at least one fuel inlet 162, 163 disposed in each of the radially inner wall 120, 150 [inner wall has plural fuel inlets, see end of paragraph 0070] and the radially outer wall 118, 150 [outer wall has plural fuel inlets, see end of paragraph 0070] and in fluid communication with the at least two mixing zones; and at least two fuel inlets disposed in each plenum wall [113 and including the upstream fuel nozzle portion attached thereto, see annotations] of the at least one plenum wall and in fluid communication with the at least two mixing zones [nozzle portion of plenum wall has fuel inlets, e.g. radially in and radially out – or plural circumferential fuel inlets 162 for each of fuel locations in Fig. 7 is used for each of the nozzles in Fig. 6], wherein the at least two mixing zones are [clearly] fluidly isolated from one another;   wherein the at least one plenum wall 113 extending axially from the forward wall to the outlet end;   wherein the at least one plenum wall includes a first plenum wall 113 and a second plenum wall 113 [see Figs. 5, 6], the first plenum wall being disposed radially outward of the radially inner wall 120, 150 and the second plenum wall being disposed radially between the first plenum wall and the radially outer wall 118, 150; 	   wherein the first plenum wall and the second plenum wall 113 extend axially from the forward wall to the outlet end; 	   wherein the first plenum wall and the second plenum wall 113 [see Figs. 5, 6] are uniformly spaced between the radially inner wall 120, 150 and the radially outer wall 118, 150;   wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a third plenum between the second plenum wall and the radially outer wall 118, 150; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003]; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [see e.g. Fig. 6, 8, wave direction C];	   wherein the plurality of oxidizer inlets 144 is oriented to direct oxidizer in an axial direction, and wherein each of the fuel inlets 162, 163 is oriented to direct fuel in a radial direction [see Fig. 7];   wherein each of the fuel inlets comprise a first plurality of fuel inlets in fluid communication with a first mixing zone and a second plurality of fuel inlets in fluid communication with a second mixing zone; and wherein the first plurality of fuel inlets is coupled to a first fuel circuit, and the second plurality of fuel inlets is coupled to a second fuel circuit operated independently of the first fuel circuit [see paragraph 0087].

    PNG
    media_image1.png
    745
    922
    media_image1.png
    Greyscale

 	Vise et al teach at least a broad interpretation of uniformly spaced, which can be defined as unvarying in their spacing or being consistent in their spacing.  Vise et al accordingly teach each plenum wall of the at least one plenum wall is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the plenum wall(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them] as well as wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall.  Alternately, uniformly spaced may also be regarded as being an equal radial gap between each plenum wall / plenum wall and a respective inner or outer wall, or in other words for Vise, having the radial spacing / gap 121 be equal to each other.  Fig. 6 is illustrated such that the radial spacing / gap 121 for each of the three annotated chambers appears to be the equal and would teach one of ordinary skill in the art to utilize a uniform spacing as an option as part of using the workable ranges in the art.  Furthermore, Mizener (Figs. 16A, 16B) also appear to illustrate uniform spacing using equal radial gaps.  It would have been obvious to one of ordinary skill in the art to make the radial spacing / gap 121 be equal to each other, i.e. to make at least one plenum wall, or the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art in light of the illustrations of Vise or Mizener.     	Vise et al already teach:  and at least two fuel inlets 162 disposed in each plenum wall of the at least one plenum wall and in fluid communication with the at least two mixing zones [plenum wall has fuel inlets, e.g. radially in and radially out – or plural circumferential fuel inlets 162 for each of fuel locations in Fig. 7 is used for each of the nozzles in Fig. 6] but do not teach the two fuel inlets 162 are axially spaced in each plenum wall nor wherein the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall.  Matt et al teach at least two fuel inlets 23, 24 disposed in each plenum wall 22 of the at least one plenum wall and in fluid communication with the at least two mixing zones [above and below] and which allow using separate flow paths for ignition vs normal operation.  Alternately, Lavertu Jr et al [see paragraph 0036, and Fig. 8] teach for rotating detonation combustors that it is well known to have at least two fuel outlets 188, 190 axially spaced for each wall 126 in order to spread out the fuel axially to provide staged fuel injection for each mixing zone which “facilitates improving mixing of the fuel and air, and facilitates controlling the equivalence ratio of the fuel-air mixture along the axial length of rotating detonation combustor.” It would have been obvious to one of ordinary skill in the art to employ two axially spaced fuel inlets for the at least two fuel inlets disposed in each plenum wall of the at least one plenum wall and in the radially outer wall and in fluid communication with the at least two mixing zones, as taught by Matt et al, in order to facilitate using separate flow paths for ignition vs normal operation.  Alternately, it would have been obvious to one of ordinary skill in the art to employ at least two axially spaced fuel inlets for the fuel inlets disposed in the plenum wall(s) and optionally the outer wall and inner wall, as Lavertu Jr et al teach that axially spacing the fuel inlets for each wall, including the plenum wall(s), “facilitates improving mixing of the fuel and air, and facilitates controlling the equivalence ratio of the fuel-air mixture along the axial length of rotating detonation combustor.”   Note that by adding an axially spaced fuel inlet in the plenum wall, such that there are least two fuel axially spaced inlets in the plenum wall, then upon modification, the combined prior art teach the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall, as the additional axially spaced inlet added to the plenum wall is not axially aligned with the existing fuel inlet in the radially outer wall.  Alternately, after modification by Lavertu Jr et al, upon using multiple axial fuel inlets (e.g. four) for each wall, especially the plenum wall(s) and including the outer wall and plenum wall, then there are multiple ways that the limitation “at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum” is met.     	Vise et al further teach wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a third plenum between the second plenum wall and the radially outer wall;  	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003];  	     wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [see e.g. Fig. 6, 8, wave direction C].  	   Alternately, Snyder [e.g. Fig. 7] provides extrinsic evidence that each of the existing 1st, 2nd 3rd detonation waves 70 rotate in the same circumferential direction 72 [see paragraph 0045] in a given plenum / chamber, and teaches the equivalence of using either a single detonation wave or more than two waves for each chamber.  It would have been obvious to one of ordinary skill in the art to employ pairs of detonation waves 70 that rotate in the same circumferential direction for each of the first, second and third plenums, as the typical / equivalent practice in the art for rotating detonation systems.  As for each pair of waves rotating in the same or opposing directions, Mizener et al teach wherein the rotating detonation combustor is configured to produce a first detonation wave(s) in a first plenum between the radially inner wall and the first plenum wall; a second detonation wave(s) in a second plenum between the first plenum wall and the second plenum wall; and a third detonation wave(s) in a third plenum between the second plenum wall and the radially outer wall;wherein at least one of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in the same direction through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents]; 	   wherein each of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in the same direction through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions];	   wherein the first detonation wave(s) rotates in a first direction through the first plenum, the second detonation wave(s) rotates in a second direction through the second plenum, and the third detonation wave(s) rotates in the first direction through the third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents]; 	   wherein at least one of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in opposite directions through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents].  It would have been obvious to one of ordinary skill in the art to make each of the first, second and third pair of detonation waves of Vise/Snyder, rotate in the same direction as the other pairs or to make at least one pair rotate in an opposite directions as the other pairs, as an obvious matter of using equivalent arrangements in the art.  In combination, Vise et al / Mizener et al and optionally Snyder [where each pair of detonation waves is explicitly taught by Snyder and the teaching of multiple detonation waves in each plenum of Vise et al covers pairs of detonation waves] teach:  wherein the rotating detonation combustor is configured to produce a first pair of detonation waves in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall [pairs of detonation waves being from Vise et al and optionally Snyder et al]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener] through a respective first, second, or third plenum; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener] through a respective first, second, or third plenum;	   wherein the first pair of detonation waves rotates in a first direction through the first plenum, the second pair of detonation waves rotates in a second direction through the second plenum, and the third pair of detonation waves rotates in the first direction through the third plenum [taught by Mizener as 2nd direction and 1st direction are opposite directions]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum [taught by Mizener]. 	In the treatment of claim 1, the forward wall [includes the nozzle assembly 128, see annotations in dashed lines] disposed at an inlet end of the rotating detonation combustor were deemed to constitute a forward wall disposed at an inlet end of the rotating detonation combustor.  Alternately, Claflin teaches the forward wall disposed at an inlet end 128 of the rotating detonation combustor [see Figs. 1, 2] and note 28 forms a closed end / wall for the nozzles [see paragraph 0008].  Falempin et al teach [Figs. 3, 4] teach a forward wall 3 disposed at an inlet end of the rotating detonation combustor for the nozzles 8.  To the extent not already disclosed, it would have been obvious to one of ordinary skill in the art to employ a forward wall for the nozzle assembly of Vise et al, as taught by Claflin or Falempin et al, in order to provide a closed detonation chamber and/or provide secure mounting of the nozzle assembly.
Claims 1-10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,816,463), as applied above, and further in view of Mizener et al (2018/0080412) and/or Vise et al (2018/0355822) and either Matt et al (4,455,840) or Lavertu Jr et al (2018/0180289).   Falempin et al [Fig. 3, see annotations] teach A rotating detonation combustor comprising: a forward wall 3 disposed at an inlet end of the rotating detonation combustor; a radially inner wall 1, 15 surrounding a longitudinal axis and extending downstream from the forward wall to an outlet end of the rotating detonation combustor; a radially outer wall 5, 15 extending downstream from the forward wall to the outlet end, the radially outer wall surrounding the radially inner wall to define at least one annular plenum 2A, 2B between the radially inner wall and the radially outer wall; at least one plenum wall 14, 15 [see annotations and note that top and bottom of the plenum wall are bounded by the double arrows] proximate to the inlet end and defining at least two mixing zones, each plenum wall of the at least one plenum wall is uniformly spaced2 between the radially inner wall and the radially outer wall [i.e. as the plenum wall(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them];  a plurality of oxidizer inlets 8 disposed in the forward wall 3 and in fluid communication with the at least two mixing zones;  at least one fuel inlet F2 disposed in each of the radially inner wall 1, 15 and the radially outer wall 5, 15 and in fluid communication with the at least two mixing zones [of 2A, 2B]; and at least two fuel inlets F2 [e.g. one inner and one outer comprise the at least two fuel inlets.  Furthermore, multiple circumferential fuel injection holes for each flow of fuel F2 are present, as circumferential local fuel variation is taught, col. 3, lines 41-67] disposed in each plenum wall 14, 15 of the at least one plenum wall and in fluid communication with the at least two mixing zones [of 2A, 2B], wherein the at least two mixing zones 2A, 2B are fluidly isolated from one another [separated fully from each other by the plenum wall / plenum 14, 15];   wherein the at least plenum wall 14, 15 extends axially from the forward wall to the outlet end;   wherein the at least one plenum wall includes a first plenum wall [inside of 15, 14] and a second plenum wall [outside of 15, 14], the first plenum wall being disposed radially outward of the radially inner wall and the second plenum wall [outside of 15, 14] being disposed radially between the first plenum wall [inside of 15, 14] and the radially outer wall 5, 15; 	   wherein the first plenum wall and the second plenum wall extend axially from the forward wall to the outlet end; 	   wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall [as the first and second plenum walls are parallel, they are uniformly spaced between the walls];      wherein the plurality of oxidizer inlets 8 is oriented to direct oxidizer in an axial direction, and wherein each of the fuel inlets 13 is oriented to direct fuel in a radial direction;   wherein each of the fuel inlets comprise a first plurality of fuel inlets F2 in fluid communication with a first mixing zone and a second plurality of fuel inlets F2 in fluid communication with a second mixing zone; and wherein the first plurality of fuel inlets is coupled to a first fuel circuit, and the second plurality of fuel inlets is coupled to a second fuel circuit operated independently of the first fuel circuit [each fuel circuit is independent for at least selective actuation of each detonation chamber / plenum, 2A, 2B, see col. 5, lines 28-45; col. 6, lines 28-43].  

    PNG
    media_image2.png
    546
    802
    media_image2.png
    Greyscale
 	Falempin et al teach a broad interpretation of uniformly spaced, which can be defined as unvarying in their spacing or being consistent in their spacing.  Falempin et al accordingly teach each plenum wall of the at least one plenum wall is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the plenum wall(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them] as well as wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall.  Alternately, uniformly spaced may also be regarded as being an equal radial gap between each plenum wall / plenum wall and a respective inner or outer wall.  The radial gap between each plenum wall / plenum wall and a respective inner or outer wall of Falempin appears it is about equal in Figs. 3 or 4.  Alternately, Vise et al equal radial gap between each plenum wall / plenum wall and a respective inner or outer wall Fig. 6 is illustrated such that the radial spacing / gap 121 for each of the three annotated chambers appears to be the equal and would teach one of ordinary skill in the art to utilize a uniform spacing as an option as part of using the workable ranges in the art.  Furthermore, Mizener (Figs. 16A, 16B) also appear to illustrate uniform spacing using equal radial gaps.  It would have been obvious to one of ordinary skill in the art to make the radial spacing / gap 121 be equal to each other, i.e. to make at least one plenum wall, or the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art.    	Falempin et al already at least one fuel inlet F2 disposed in each of the radially inner wall 1, 15 and the radially outer wall 5, 15 and in fluid communication with the at least two mixing zones [of 2A, 2B]; and at least two fuel inlets F2 [e.g. one inner and one outer comprise the at least two and but do not teach two fuel inlets F2 which are axially spaced in each plenum wall nor wherein the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall.  Matt et al teach at least two fuel inlets 23, 24 disposed in each plenum wall 22 of the at least one plenum wall and in fluid communication with the at least two mixing zones [above and below] and which allow using separate flow paths for ignition vs normal operation.  Alternately, Lavertu Jr et al [see paragraph 0036, and Fig. 8] teach for rotating detonation combustors that it is well known to have at least two fuel outlets 188, 190 axially spaced for each wall 126 in order to spread out the fuel axially to provide staged fuel injection for each mixing zone which “facilitates improving mixing of the fuel and air, and facilitates controlling the equivalence ratio of the fuel-air mixture along the axial length of rotating detonation combustor.”  Alternately, it would have been obvious to one of ordinary skill in the art to employ at least two axially spaced fuel inlets for the fuel inlets disposed in the plenum wall(s) and optionally the outer wall and inner wall, as Lavertu Jr et al teach that axially spacing the fuel inlets for each wall, including the plenum wall(s), “facilitates improving mixing of the fuel and air, and facilitates controlling the equivalence ratio of the fuel-air mixture along the axial length of rotating detonation combustor.”   Note that by adding an axially spaced fuel inlet in the plenum wall, such that there are least two fuel axially spaced inlets in the plenum wall, then upon modification, the combined prior art teach the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall, as the additional axially spaced inlet added to the plenum wall is not axially aligned with the existing fuel inlet in the radially outer wall.  Alternately, after modification by Lavertu Jr et al, upon using multiple axial fuel inlets (e.g. four) for each wall, including the outer wall and plenum wall, then there are multiple ways that the limitation “at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum” is met.     	Falempin et al teach [col. 4, lines 31-34] but do not illustrate a third detonation chamber and plenum wall: 
“It is obvious that the invention is not limited to two concentric detonation chambers, but could also use more than two concentric detonation chambers [Ex note: 2A, 2B].”  
Mizener et al show a first, second and third detonation chambers 1602 with plenum walls [shaded] separating them and teach adding detonation chambers increase the thrust / power [see paragraph 00140].  Similarly Vise et al teach first, second, and third detonation chambers with plenum walls separating them.  It would have been obvious to one of ordinary skill in the art to use a third detonation chamber and additional plenum wall, as taught by either Mizener et al or Vise et al, as consistent with Falempin et al’s teaching of using more than two concentric detonation chambers and to increase the thrust / power generated by using an additional detonation chamber.  In the combination, it would further have been obvious to make the plenum wall(s), the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art in light of the illustrations of Falempin et al, Vise or Mizener.    	 After modification, Mizener modified by Mizener or Vise et al, teach:  wherein the at least one plenum wall includes a first plenum wall [Falempin] and a second plenum wall [Mizener et al or Vise et al], the first plenum wall being disposed radially outward of the radially inner wall and the second plenum wall being disposed radially between the first plenum wall and the radially outer wall [Mizener et al or Vise et al];  	   wherein the first plenum wall and the second plenum wall extend axially from the forward wall to the outlet end;  	   wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall [Mizener et al or Vise et al];   wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [col. 2, lines 21-27 teaches in each chamber a series of waves, which include a pair] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall [added by Mizener et al or Vise et al].    Mizener teach the claimed invention including the rotating detonation waves in each of the first, second and third plenums rotating in the same or opposite direction to the others [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents and/or to counteract the generated torque of rotation].  Falempin et al lack an explicit teaching that each of the first, second and third plenums have first, second, and third pairs of detonation waves and their relative directions of rotation in claims 6-10.     Snyder [e.g. Fig. 7] provides extrinsic evidence that each of the existing 1st, 2nd 3rd detonation waves 70 rotate in the same circumferential direction 72 [see paragraph 0045] in a given plenum / chamber, and teaches the equivalence of using either a single detonation wave or more than two [pairs of] waves for each chamber.  It would have been obvious to one of ordinary skill in the art to employ pairs of detonation waves, as taught by Snyder as being equivalent to a single rotating wave.  It would have been obvious to one of ordinary skill in the art to rotate in the same / first circumferential direction for each of the first, second and third plenums, as taught by Snyder, as the typical / equivalent practice in the art for rotating detonation systems.  It would have obvious to one of ordinary skill in the art to make at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum, as Mizener teaches that rotation in an opposite direction is either equivalent or counteracts the generated torque of rotation  In combination, Falempin, Mizener et al and Snyder teaches, where each pair of detonation waves is explicitly taught by Snyder:    	wherein the rotating detonation combustor is configured to produce a first pair of detonation waves in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener or Snyder] through a respective first, second, or third plenum; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener or Snyder] through a respective first, second, or third plenum;	   wherein the first pair of detonation waves rotates in a first direction through the first plenum, the second pair of detonation waves rotates in a second direction through the second plenum, and the third pair of detonation waves rotates in the first direction through the third plenum [taught by Mizener as 2nd direction and 1st direction are opposite directions]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum [taught by Mizener]. 
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
 Applicant’s arguments focus on the definition of “uniformly spaced” and the broadest reasonable interpretation consistent with the specification.  Applicant argues that because the disclosure (Fig. 6) has an embodiment with “non-uniformly spaced” that the mere use of parallel walls is precluded from the scope of “uniformly spaced.”  In rebuttal, the specification does not provide any special definition for “uniformly spaced”.  Moreover, the Examiner provided two definitions of uniform in the previous office action, which are repeated below: 
“Definition of “uniform” – “identical or consistent, as from example to example, place to place, or moment to moment:”  https://www.dictionary.com/browse/uniform. 
 	Another definition: “uniform” means “having always the same form, manner, or degree; not varying or variable” from https://www.merriam-webster.com/dictionary/uniform.”
By both these definitions, parallel walls are clearly uniformly spaced as they are consistently spaced from each other or are not varying in their spacing.  Applicant’s arguments regarding the meaning of “uniformly spaced” are not persuasive as applicant has not specifically defined this term in the claims or provided any special definition in the specification.  While applicant may not have intended to cover such a broad interpretation, applicant’s claims fairly read on standard dictionary definitions of the term by the broadest reasonable interpretation of this term.  It is not clear why applicant is merely arguing the definition of the term, rather that amending the claims to more fully delimit what the applicant intends to cover by the term.   
 Applicant’s arguments concerning the 103 rejections argue solely the Matt reference rather than the extensive alternative treatment of the uniform spacing, where this is regarded as being obvious.  Moreover the arguments ignore the purpose for applying the Matt reference, which upon combination, renders the use of multiple fuel inlets (at least two fuel inlets) in the plenum as being obvious and thus upon combination also meeting the limitation “wherein the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall.”  Lavertu Jr et al also is applicable to using multiple axially spaced fuel inlets in the walls, including the outer, inner and plenum wall(s) and also upon combination also meeting the limitation “wherein the at least one fuel inlet disposed in the radially outer wall is axially spaced from at least one of the at least two fuel inlets disposed in the at least one plenum wall.”  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

December 14, 2022

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of “uniform” – “identical or consistent, as from example to example, place to place, or moment to moment:”  https://www.dictionary.com/browse/uniform. 
        Another definition: “uniform” means “having always the same form, manner, or degree : not varying or variable” from https://www.merriam-webster.com/dictionary/uniform.
        By both these definition, parallel walls are clearly uniformly spaced as they are consistently spaced from each other or are not varying in their spacing.  
        2 See definitions and interpretation previously footnoted